Title: To Benjamin Franklin from John Paul Jones, 23 March 1784
From: Jones, John Paul
To: Franklin, Benjamin




Sir,
Paris March 23d. 1784

The Marquis de la Fayette was so obliging as to translate and enforce my two last Letters, which I had the honor to communicate to you of the 6th. and 13th. Current, to the Marechal de Castries, on the subject of the Prize-money due to the Officers and Men who served in the Squadron I commanded in Europe. But, from a Letter written the 29th. of May 1780 from M. De Sartine to Mr. le Rey de Chaumont, of which I had the honor to shew you an Extract, the Marquis informs me, that it is the opinion of the Marechal de Castries that you have agreed to the Settlement of the Prize-money in the manner that was proposed by Mr. le Rey de Chaumont; whereby the whole expence of the Squadron in the Texel is charged to the Captors. The Marechal finds it difficult to alter what he thinks has been settled by his Predecessor; but if you would be so good as to enable me to convince him that you never consented to the Settlement proposed by Mr. le Rey de Chaumont, the Marquis de la Fayette is of opinion that you would thereby remove the greatest difficulty that now opposes a final Settlement of the Business. I am, Sir, with the greatest Respect, Your Excellency’s most obedient and most humble Servant

J Paul Jones




His Excellency B. Franklin Esqr. American Minister Plenipotentiary at the Court of France

 
Notation: Paul Jones March 23. 1784—
